Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 07/16/2020 in which claims 1-5 are pending ready for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Zhou Xu on 09/23/2021.
The application has been amended as follows:
In claim 1, Lines 6-9 “S3: extracting a surface temperature rise curve U(t) at defect location, using formulas 
    PNG
    media_image1.png
    126
    549
    media_image1.png
    Greyscale
to calculate a temperature value of a jth layer in a depth direction at the defect location at different kUjk , and organizing the results into a temperature rise curve family for the layers in the depth direction at the defect location Ujt;” 
Has been changed to – “S3: extracting a surface temperature rise curve U(t) at defect location, using formulas 
    PNG
    media_image1.png
    126
    549
    media_image1.png
    Greyscale
to calculate a temperature value of a jth layer in a depth direction at the defect location at different times kUjk , and organizing the results into a temperature rise curve family for the layers in the depth direction at the defect location Ujt, wherein U denotes the surface temperature of defect area, t denotes the heating time, x denotes the coordinate in the thickness direction, α is the thermal diffusion coefficient, Ʈ Represents unit time and h represents space step; ”
Allowable Subject Matter
Claims 1-5 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, none of the prior arts alone or in combination discloses a method of measuring a depth of an internal defect of a large-scale wind turbine blade using infrared thermography, characterized by comprising steps of:
S1: continuously heating a surface of the wind turbine blade with an irradiation heat source;

S3: extracting a surface temperature rise curve U(t) at defect location, using formulas 

    PNG
    media_image1.png
    126
    549
    media_image1.png
    Greyscale

to calculate a temperature value of a jth layer in a depth direction at the defect location at different times kUjk, and organizing the results into a temperature rise curve family for the layers in the depth direction at the defect location Ujt;
S4: extracting a surface temperature rise curve S(t) at a non-defect location, and calculating  similarity between S(t) and each curve of the curve family Ujt, wherein the formula for calculating the similarity is 

    PNG
    media_image2.png
    76
    264
    media_image2.png
    Greyscale
, where T represent a maximum measurement time, Ej represents a similarity sequence, Ujt represents a temperature rise curve of the jth layer in the depth direction at the defect location, S(t) represents a temperature rise curve at the non-defect location, j=1, 2,…,n, and n is the number of the deepest layer defined;
S5: selecting j to which the maximum value corresponds in Ej, and according to formulas 

    PNG
    media_image3.png
    64
    291
    media_image3.png
    Greyscale
, obtaining a characteristic interval [X1, X2];
S6: according to a formula ∆U(t), and extracting a maximum value thereof ∆Umax, to obtain the time Tmax to which ∆Umax corresponds;
S7: according to a formula 
    PNG
    media_image4.png
    43
    114
    media_image4.png
    Greyscale
, obtaining a defect reference depth value L’, where β represents a depth coefficient related to blade material properties, which is obtained from measurement in a laboratory environment; and
S8: determining whether L’ is in within the characteristics interval [X1, X2], if it is, L’ is a defect depth L, and the calculation ends; if not, according to β’ = α * β, (α > 1) or β’ = γ * β, (0 < γ < 1), β is scaled until L’ falls into the characteristic interval and an absolute distance from a boundary is less than ε (ε = 0.01), with β’ replacing the old β, returning to S7, and recalculating the defect depth L.
The closest prior art, Irie et al (US 2018/0372487 A1) discloses method for measuring a depth of a defect inside an inspection object by generating a thermal image data corresponding to a temperature of a surface of the inspection object obtaining the depth of the defect of the inspection object based on a value of the parameter in the theoretical equation corresponding to the theoretical curve. Irie does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claim 1; therefore, it will not be proper to combine this prior art with another because there will be no teaching, suggestion, or motivation to combine the references.
Claims 2-5 are allowed due to their dependency of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256.  The examiner can normally be reached on Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886